DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Application Status
This office action is responsive to the amendments filed on 05/09/2022.  
The examiner withdraws the previous rejection in view of the Applicant’s claim amendments filed on 05/09/2022, Interview held on 12/06/2021 and in view of the Applicant’s remarks filed on 01/24/2022; 05/09/2022.
Allowable Subject Matter
Claims 57-70 (renumbered as claims 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner submits that claims 57-70 are allowed in light of the applicant’s arguments and in light of the prior art made of record.  
The closest prior art made of record fails to disclose the newly amended claim limitations of: analyzing images using machine learning models to support vector machines for pattern recognition on said image, to scan and detect color and hue values and athlete number information found in said image in a database COMBINED WITH identifying and retrieving a second set of images in which the athlete number may have been obscured, unrecognized or missing in the image by querying the database COMBINED WITH producing a subset of images based on a high confidence match of the athletic number query as well as color and hue values.
The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110251972 disclosed for capturing and/or importing and processing media items such as digital images or video (202) associated with a sporting event such as a marathon or bicycle race (FIG. 3-4).  [0026] 1) Having just a bib number in a database a priori, capturing a face image from an image in which the bib number is recognized, and then using that captured face image to recognize images that contain either the face, the bib number, or both (i.e. in particular recognize images that contain the face regardless of whether the bib number may or may not be unrecognizable.)
US 9928447 discloses an image 102, or other media, may be analyzed to extract artifacts to derive trusted relationships between people and ascriptions to different groups. At 104, a social circle identification system may receive the image 102 and identify one or more individuals depicted in the media. For example, image analysis techniques and machine learning capabilities (e.g., facial recognition processes) may provide for the identification of individuals depicted in image 102 based on previously analyzed media, or new identities may be created for later identification confirmation or association with known individuals.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 21, 2022